Citation Nr: 1218297	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  What rating is warranted for bilateral eye dysfunction with exophthalmos and lagophthalmos from February 1, 2007?

2.  What rating is warranted for a temporomandibular joint disability from February 1, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 2007.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board videoconference hearing before a Veterans Law Judge in August 2010; however, she failed to appear.  Therefore her hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).  

In a May 2012 Informal Hearing Presentation, the Veteran's representative appeared to raise a claim that a November 2007 rating decision was clearly and unmistakably erroneous in denying entitlement to service connection for fibrocystic breast disease, and for a vitamin B-12 deficiency.  This claim is not currently before the Board and therefore is referred to the RO for development.

The issue of entitlement to an increased initial rating for temporomandibular joint disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since February 1, 2007, the Veteran's bilateral eye disability has not been manifested by periods of incapacitation due to eye symptoms or a compensable loss of either visual acuity or visual field.  


CONCLUSION OF LAW

The requirements for a rating higher than 20 percent for bilateral eye dysfunction with exophthalmos and lagophthalmos since February 1, 2007 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.79, Diagnostic Code 6022 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file and virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of history, the RO granted entitlement to service connection for Graves' disease in a November 2007 rating decision.  A 10 percent rating was assigned for hand tremor effective February 1, 2007, but the RO also noted that the Veteran experienced exophthalmos.  The Veteran submitted a notice of disagreement with the rating assigned, indicating that she believed that her eye disability associated with Graves' disease warranted a separate rating.  In January 2010, the RO granted service connection for eye dysfunction with exophthalmos and  lagophthalmos and assigned a separate 20 percent rating also effective February 1, 2007.  

The Veteran's bilateral eye disability is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6022 (lagophthalmos). Under that Diagnostic Code, a 10 percent rating is warranted for unilateral lagopthalmos, while a 20 percent rating is warranted for bilateral lagopthalmos.  A 20 percent rating is the maximum rating allowable under this code.  

The pertinent evidence of record includes a December 2007 VA outpatient treatment report reflecting that the Veteran indicated that her vision was satisfactory.  The treating physician noted that there was exophthalmos and that the Veteran got corneal abrasions due to the condition.  

On treatment in January 2008, the examiner noted a history of Graves' disease with exophthalmos since 1996, as well as a history of corneal abrasions, well healed in the past.  He indicated that the Veteran used Celluvisc whenever she felt her eyes were dry.  The appellant denied changes in vision, diplopia, pain, redness, photophobia, burning, tearing, itching, flashing lights, or floaters.  Visual acuity was 20/25 on the right and 20/20 on the left.  There were no afferent papillary defects, and pupils were equal, round, and reactive to light.  Extraocular motility was within normal limits.  Visual fields were full to county finger bilaterally.  There was no corneal scarring.  The clinical assessments were exophthalmos bilaterally, secondary to thyroid opthalmopathy; mild exposure keratopathy; and trace cataracts which were judged to be visually insignificant.  

An August 2008 VA ophthalmology report reflects that the Veteran complained of intermittent pain around the eyes, especially with movement, and some redness of the eyes.  A history of Graves' disease with exophthalmos since 1996, status post radioactive Iodine ablation, was indicated.  The examiner also noted a history of corneal abrasions, well healed in the past.  She used Celluvisc whenever she felt her eyes were dry.  She continued to deny changes in vision, diplopia, photophobia, burning or tearing, and flashing lights.  Vision was 20/25 in the right eye and 20/20 on the left.  Visual field testing was full to finger count bilaterally.  

On VA examination in February 2009, the examiner noted that the pertinent eye findings were multiple corneal abrasions secondary to exophthalmos.  He noted that there was no previous history of specific eye-related treatment for thyroid exophthalmos, though the Veteran had been treated for her thyroid condition.  Subjective complaints included significant irritation of the eyes almost daily.  She indicated that she used Celluvisc for lubrication with relief.  She also reported several occasions of "scratches" on the eyes from dryness.  She denied diplopia and pain.  She did not wear contacts.  

Visual acuity, without correction, was 20/25 for each eye.  External exam showed the eyes to be white and quiet.  The pupils were equally round and reactive.  Extraocular movements were normal, and the eyes were orthophoric.  Confrontation visual fields were full. There was moderate upper and lower lid retraction and some  lagophthalmos noted.  There was also slight ptosis of the left upper lid.  

A slit lamp examination revealed clear corneas on each side.  There was a decrease in tear film on each side.  The anterior chambers were deep and quiet.  The iris of each eye was within normal limits.  There was no evidence of rubeoisis.  The lens of each eye was clear.  There was no evidence of peripheral retinal pathology.   The examiner diagnosed thyroid eye dysfunction with exophthalmos and mild lagophthalmos.  He found no evidence of corneal compromise.  

The evidence shows that the Veteran is in receipt of the maximum, 20 percent rating allowable under Diagnostic Code 6022.  Thus, she is not entitled to a higher rating under this code.  Hence, the Board considered whether, based on the evidence discussed above, the Veteran is entitled to a rating in excess of 20 percent under any other applicable Diagnostic Code, but has found none.  

While the general rating formula for disease of the eye sets forth rating on the basis of impairment to central visual acuity or impairment of visual fields, a compensable impairment of visual acuity has not been demonstrated.  Central visual acuity has been no worse than 20/25 bilaterally, warranting a noncompensable rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  In addition, visual field testing on examination has consistently been normal.  Moreover, while the general rating formula sets forth ratings based on incapacitating episodes of eye disease, neither the Veteran has expressed, nor has the record demonstrated, incapacitating episodes of eye disease requiring prescribed bed rest and treatment by a physician or healthcare provider.  See 38 C.F.R. § 4.79. 

The Board has considered the representative's contention that the appellant is entitled to a higher rating under chronic conjunctivitis; however, active conjunctivitis warrants only a 10 percent rating under Diagnostic Code 6018, and active conjunctivitis has not been demonstrated.  While a 30 percent rating is warranted for active trachomatous conjunctivitis under Diagnostic Code 6107, there has been no findings of trachoma.  Therefore, a rating under this code would not be appropriate.  

As for the contention that the Veteran is entitled to a higher rating under Diagnostic Code 6009 for unhealed eye injury or ptosis (Diagnostic Code 6019), such is not the case.  These are rated under the General Rating Formula for disease of the eye.  As discussed above, the rating formula provides that eye injuries are to be evaluated on the basis of either visual impairment or incapacitating episodes.  As neither compensable visual impairment nor incapacitating episodes have been shown, a higher rating on under either Diagnostic Code is not warranted.

The Board considered whether the Veteran's bilateral eye disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral eye disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no indication from the record that the Veteran has been hospitalized for her bilateral eye disability.  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ORDER

Entitlement to a rating higher than 20 percent for bilateral eye dysfunction with exophthalmos and  lagophthalmos is denied.


REMAND

The Veteran contends that the currently assigned 10 percent rating for her temporomandibular joint disability does not adequately reflect the severity of her symptoms.  She indicates that treatment providers have found bone loss of the mandible and maxilla.

The medical evidence of record includes an August 2007 VA examination noting a history of surgical treatment of the jaw, during which the jaw was split and the lower jaw moved forward.  On examination, the examiner noted that the Veteran had seven missing teeth and decreased interincisor range of motion.  The examiner found no basic bone loss of the mandible or maxilla, but noted that the etiology of the lost teeth and loss of substance and body of either maxilla or mandible occurred during the in-service surgeries.  

VA outpatient dentistry records include notations reflecting generalization bone loss shortly after this examination.  In November 2007, the examiner noted severe bone loss with infra bony pocket.  A January 2008 treatment report reflects a history of alveolar bone loss with associated extensive tooth mobility, and an assessment of moderate to severe bone loss and multiple restorations.  

Given the indications of bone loss in the record, the Veteran was afforded another dental examination in March 2010.  The examination report, however, reflects that while the Veteran reported to the examination, she stated that as she was service connected for dental, she did not wish to pursue an examination or the claim.  The examiner did not perform an examination.  

While the Veteran indicated that she no longer wished to pursue this claim she has not formally withdrawn her claim.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  To date, no such written statement is of record.  

Thus, given that the Veteran has not formally withdrawn her claim for an increased initial rating for temporomandibular joint disability, and given the findings of record indicating bone loss and more severe symptomatology than noted on examination in August 2007, the claimant should be afforded a new VA examination for the purpose of determining the severity of her temporomandibular joint disability.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  Should the appellant desire to withdraw her appeal to this issue she should do so in writing.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and advise her of the requirements to withdraw her claim pursuant to 38 C.F.R. § 20.204(b).  If she wishes to continue her claim, she should identify any health care provider who has treated her temporomandibular joint disability since her discharge from service. Thereafter, the AMC/RO should take appropriate action to secure any necessary records which have not been previously secured for inclusion in the claims file.  Duplicate records should not be added to the file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded an appropriate examination, by a physician or dentist, to determine the current severity of her temporomandibular joint disability.  The claims folder, a copy of this REMAND, and access to Virtual VA are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating this disorder, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to her temporomandibular joint disorder.  In this regard, the physician is requested to specifically distinguish all findings related to the temporomandibular joint as opposed to any other dental/oral condition.  The examiner is asked to specifically address the VA dentistry records reflecting bone loss and indicate whether there is any bone loss of the maxilla or mandible.  A complete rationale for any opinions expressed must be provided.  

3. The Veteran is to be notified that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

4. After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner was afforded access to Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Thereafter, the RO must readjudicate the issue of entitlement to an increased initial rating for temporomandibular joint disability since February 1, 2007.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


